DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2022 was filed after the mailing date of the Notice of Allowance on 10/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on 09/10/2021. As directed by the amendment: claim 1 has been amended and claim 24 has been cancelled.  Thus, claims 1-2, 4-6, 23, 26, and 87 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 4, filed 09/10/2021, with respect to the claim objections have been fully considered and are persuasive. The amendments to the claims overcome the informalities. The claim objection of claim 1 has been withdrawn. 
Applicant’s arguments, see page 4, filed 09/10/2021, with respect to the 112(d) rejection has been fully considered and are persuasive. The cancellation of claim 24 overcomes this rejection.  The 112(d) rejection of claim 24 has been withdrawn. 
Applicant's arguments filed pages 5-7 have been fully considered but they are not persuasive. The applicant’s arguments in regards to the 103 rejection of claim 1 and “the at least one of the plurality of flexible bristles is clamped to the tube wall via the shrinkable material” is not considered persuasive due to the lack of clarity within the amended claim. However after further search and consideration, the Office proposed amendments to the claims, see Examiner’s amendment below.
Applicant’s arguments, see pages 8-9, filed 09/10/2021, with respect to the USC 103 rejection of claim 23 have been fully considered and are persuasive. The applicant’s argument that the combination of Jacobsen with Janardhan and Soletti of not being directed to embolization devices and therefore cannot be modified with Jacobsen is agreed with by the office. The 103 rejection of claim 23 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Kristin Holmes on 10/06/2021.
The application has been amended as follows: The claims as filed on 09/10/2021 have been amended as follows (note that any unlisted claims remain as filed on 09/10/2021):
1. 	(Currently Amended) An embolization device for promoting clot formation in a bodily lumen and having a contracted delivery configuration and an expanded deployed configuration, the embolization device comprising:
	a stem comprising a tube having a tube wall and a central lumen; and
	a plurality of flexible bristles extending radially outwardly from the tube, wherein at least one of the plurality of flexible bristles penetrates through the tube wall and the at least one of the plurality of flexible bristles has a clamped portion within the central lumen,[[;]]
wherein the tube is formed from a shrinkable material
2.	(Currently Amended) The embolization device of Claim 1, whereinthe shrinkable material is a heat or chemically shrinkable material.
4.	(Currently Amended) The embolization device of claim 1, wherein the tube is shrunk and wherein the plurality of flexible bristles are each clamped within the central lumen.
6.	(Currently Amended) The embolization device of claim 1, wherein the tube is mechanically compressed in a radial directionand wherein the plurality of flexible bristles are each clamped within the central lumen.  
Allowable Subject Matter
Claims 1, 2, 4-6, 23, 26, and 87 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an embolization device for promoting clot formation in a bodily lumen and heaving a contracted delivery configuration and an expanded deployed configuration, inter alia, wherein the at least one of the plurality of flexible bristles has a clamped portion within the central lumen. The closest prior art includes Jacobsen et al (US 5911717 A) and Doan et al (US 5976162 A). Jacobsen teaches an embolization device with a plurality of flexible bristles that penetrates the tube wall but does not explicitly disclose nor teach any of the flexible bristles having a clamped portion within a central lumen. Doan teaches a plurality of flexible bristles within an embolization device within peripheral lumens, but not a central lumen. 
Regarding claim 23, the prior art of record fails to teach or render obvious a method of manufacturing an embolization device for promoting clot formation in a bodily lumen and heaving a contracted delivery configuration and an expanded deployed configuration, inter alia, wherein at least one  of the plurality of flexible bristles penetrates through the tube wall; comprising shrinking or mechanically compressing the tube such that a portion of the at least one of the plurality of flexible is clamped between two opposing sides of the tube walls. The closest prior art of Jacobsen and Doan neither teach shrinking a tube. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Doan et al (US 5976162 A) teaches an embolization device with a plurality of bristles in peripheral lumens but do not penetrate a tube wall 
Mariant et al (US 6143007 A) teaches an embolization device with a plurality of bristles that penetrate a coil/tube wall but is does not have a clamped portion within the lumen of the tube, the bristles are melted/adhered but not clamped 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771 

/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771